PER CURIAM.
Whether the “counterclaims” sought by appellant to be belatedly filed were “permissible” or “compulsory” within the meaning of those terms as used in the Rules of Civil Procedure is a rabbit trail which we do not elect to pursue, nor is it necessary that that issue be now or here resolved. We do find, however, that the summary judgment of foreclosure of real property here appealed was properly entered (insofar as are concerned the points presented on appeal). Accordingly, no prejudicial error having been demonstrated, the said summary final judgment of foreclosure is
AFFIRMED.
McCORD, C. J., and BOYER and MILLS, JJ., concur.